                                            Case 3:19-cr-00582-SI Document 36 Filed 11/02/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     UNITED STATES OF AMERICA,                         Case No. 19-cr-00582-SI-1
                                  10                    Plaintiff,
                                                                                           ORDER RE: ELIGIBILITY FOR
                                  11             v.                                        SAFETY VALVE RELIEF AND
                                                                                           U.S.S.G. § 2D.1(B)(1)
                                  12     FRANCISCO ALBERTO GARIBAY,
Northern District of California
 United States District Court




                                                                                           Re: Dkt. Nos. 30, 31, 32
                                  13                    Defendant.

                                  14

                                  15          On October 23, 2020, defendant pled guilty to two counts of violating 21 U.S.C.

                                  16   §§ 841(a)(1) and (b)(1)(B)(vii), Distribution of 50 Grams or More of a Mixture and Substance

                                  17   Containing a Detectable Amount of Methamphetamine. At the hearing, the Court also heard

                                  18   argument regarding defendant’s eligibility for safety valve relief pursuant to U.S.S.G. § 5C1.2(a),
                                  19   as well as whether the Court should impose a two-level enhancement to defendant’s offense level

                                  20   pursuant to U.S.S.G. § 2D.1(b)(1).

                                  21          The questions before the Court are whether defendant “possess[ed] a firearm in connection

                                  22   with the offense,” which would render him ineligible for safety valve relief under 18 U.S.C.

                                  23   § 3553(f) and U.S.S.G. § 5C1.2(a), and whether defendant should receive a two-level enhancement

                                  24   under U.S.S.G. § 2D.1(b)(1) because “a dangerous weapon (including a firearm) was possessed.”

                                  25   “To avoid an enhancement under U.S.S.G. § 2D.1.1(b)(1), the burden is on the defendant to prove

                                  26   that it was ‘clearly improbable’ that he possessed a firearm in connection with the offense.” United
                                  27   States v. Ferryman, 444 F.3d 1183, 1186 (9th Cir. 2006). “To qualify for safety valve relief under

                                  28   U.S.S.G. § 5C1.2, the burden is also on the defendant to prove, but only by a preponderance of the
                                            Case 3:19-cr-00582-SI Document 36 Filed 11/02/20 Page 2 of 4




                                   1   evidence, that he did not possess a firearm in connection with the offense.” Id. “Therefore, the

                                   2   standard for thwarting the weapon-possession enhancement is generally higher for a criminal

                                   3   defendant – it is possible to possess a firearm for purposes of the enhancement under U.S.S.G.

                                   4   § 2D.1.1(b)(1) but not ‘in connection with’ a drug offense for purposes of safety valve relief.”

                                   5   United States v. Tanner, 389 F. Supp. 3d 684, 686 (N.D. Cal. 2019).

                                   6          The government contends that defendant should receive the two-level enhancement and that

                                   7   he is ineligible for safety valve relief for the same reason, namely that on October 25, 2019,

                                   8   defendant sold a Glock-style handgun and methamphetamine to confidential informants during the

                                   9   same transaction, and the government emphasizes that defendant brought the gun and drugs in the

                                  10   same backpack when he met with the buyers for the sale. Defendant contends that the drug and gun

                                  11   transactions were independent and unrelated, and that the gun did not facilitate the drug sale.

                                  12          The phrase “in connection with” is not defined in 18 U.S.C. § 3553(f) or U.S.S.G.
Northern District of California
 United States District Court




                                  13   § 5C1.2(a)(2). “Typically, courts conduct fact-bound and contextual inquiries, focusing on details

                                  14   like ‘the circumstances in which the firearms were found,’ the implausibility of the defendants’

                                  15   explanations’ for how the guns were unconnected to the guns, or the types or quantity of weapons

                                  16   possessed.” Tanner, 389 F. Supp. 3d at 686 (quoting Ferryman, 444 F.3d at 1186). Courts have

                                  17   held that “possession in § 5C1.2(a)(2) is an active possession whereby there is a close connection

                                  18   linking the individual defendant, the weapon and the offense.” United States v. Zavalza-Rodriguez,

                                  19   379 F.3d 1182, 1187 (10th Cir. 2004) (citing In re Sealed Case (Sentencing Guidelines’ Safety

                                  20   Valve), 105 F.3d 1460, 1463 (D.C. Cir. 1997)); see also United States v. Matos, 589 F. Supp. 2d

                                  21   121, 137 (D. Mass. 2008) (“The safety valve’s ‘in connection with’ requirement demands a

                                  22   relationship between the defendant’s firearm possession and the crime.”). In contrast, “[f]or

                                  23   purposes of § 2D1.1(b)(1), the government need only show that ‘the weapon was found in the same

                                  24   location where drugs or drug paraphernalia are stored.” Zavalza-Rodriguez, 379 F.3d at 1187. The

                                  25   Tenth Circuit explained this distinction by examining the language of the two guidelines:

                                  26          Section 2D1.1(b)(1) is written in the passive voice, requiring a sentence enhancement
                                              “[i]f a dangerous weapon (including a firearm) was possessed.” . . . By contrast,
                                  27          § 5C1.2(a)(2) is written in the active voice, mandating that possession be in
                                              ‘connection with the offense. . . . Thus, the distinctions between the language of
                                  28          § 2D1.1(b)(1), requiring mere proximity to the weapon, and § 5C1.2(a)(2), requiring
                                                                                         2
                                            Case 3:19-cr-00582-SI Document 36 Filed 11/02/20 Page 3 of 4



                                              active possession, make clear that a closer degree of connection is necessary to
                                   1          preclude application of the safety valve than is necessary for a finding of possession
                                              under § 2D1.1(b)(1).
                                   2
                                        Id. at 1186-87.
                                   3
                                              The Court concludes that defendant is eligible for the safety valve but that he is subject to
                                   4
                                       the two-level enhancement. Defendant “possessed” the firearm when he sold the gun and the drugs
                                   5
                                       to the confidential informants on October 25, 2019 because he had both the drugs and the gun at the
                                   6
                                       same time, and in the Court’s view, that proximity is sufficient for the two-level enhancement. See
                                   7
                                       id. (affirming district court’s finding that sentence enhancement under § 2D1.1(b)(1) applied and
                                   8
                                       that defendant was also eligible for safety valve where defendant was found in bedroom where gun
                                   9
                                       was present but defendant claimed gun was not his); United States v. Mendez-Velarde, 798 F. Supp.
                                  10
                                       2d 1249, 1252-53 (D.N.M. 2011) (where defendant was selling drugs out of motel room and had
                                  11
                                       lockbox that contained both drugs and handgun, imposing enhancement under § 2D1.1(b)(1) but
                                  12
Northern District of California




                                       finding defendant eligible for safety valve because “while there is some evidence that Mendez-
 United States District Court




                                  13
                                       Velarde actively possessed the gun, the preponderance of the evidence supports finding that he did
                                  14
                                       not possess the firearm in connection with the offense.”).
                                  15
                                              However, the Court finds that defendant has met his burden to show that he did not possess
                                  16
                                       a weapon “in connection with” the drug offense because there is not a closer degree of connection
                                  17
                                       between the gun and the drug offense. See id. According to defendant’s declaration, which the
                                  18
                                       Court credits, the buyers had asked defendant to sell them drugs and a gun in July 2019, and when
                                  19
                                       defendant could only obtain methamphetamine at that time, the drug sale proceeded. Garibay Decl.
                                  20
                                       ¶ 2. On October 25, 2019, defendant obtained a Glock-style handgun from a source and less than
                                  21
                                       an hour later sold the gun and methamphetamine to the buyers. Id. ¶ 3. The Court finds it significant
                                  22
                                       that defendant possessed the gun for a relatively brief amount of time just prior to the sale.
                                  23
                                       Defendant states that his sole purpose in possessing the gun was to sell it to the buyers, not to
                                  24
                                       facilitate the drug sale, and that the sale of the gun was independent of the drug sale, id. ¶¶ 4-5, and
                                  25
                                       the July 2019 drug sale supports a finding that the transactions were not dependent on one another.
                                  26
                                       Defendant also states that he did not use the gun to facilitate the drug sale, nor did he use the gun
                                  27
                                       (which was unloaded) for protection during the drug sale or to compel the buyers to buy the drugs.
                                  28
                                                                                          3
                                            Case 3:19-cr-00582-SI Document 36 Filed 11/02/20 Page 4 of 4




                                   1   Id. ¶¶ 4, 6. Although the gun and drug transactions occurred at the same time, the Court concludes

                                   2   that the record does not show that there is a relationship between the gun and the drug offense, and

                                   3   thus that defendant is eligible for the safety valve.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: November 2, 2020                        ______________________________________
                                                                                        SUSAN ILLSTON
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
